DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 08/12/2019.
Claims 42-62 are pending of which claims 42, 51, 60, 61, 63 and 64 are independent.
The IDS filed on 08/12/2019 has been considered.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 60 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall et al (WO 2015/099585 A1) in view of Shi et al (US 20180234992 A1) and Chuck et al (US 20110255490 A1).
Regarding claim 60, Parkvall discloses a method, in a first User Equipment (UE) (See Fig. 3 wireless device 30 ), for supporting an evolved Node B (eNB) to grant uplink resources ((Radio Network Node 32 in Fig. 3 - see page Lines 12-15), the method comprising:
See Fig. 3 step 34 - the wireless device 30/UE receiving uplink grant indicating first resources for plurality of time intervals/sub-frames in step 34 - see page 5, lines 27-35. In addition see page 8 lines 5-10 , page 1 lines 25-30)
	detecting that the uplink resource with respect to a certain time interval is or will not be used for uplink transmission by the first UE;(i.e. Fig. 3 step 36 - Wireless Device 30/UE determines which of the time intervals/sub frames it is able to use and identifies the unused one - See page 5 lines 29- 31)  and sending, to the eNB and in response to the detection, information indicative that the uplink resource of the certain time interval is not used.(See Fig. 3 step 38 where the Wireless Device 30/UE sends to the eNB/Radio Network 32 the unused time intervals/sub-frames)
	Parkvall fails to disclose a plurality of time intervals are actually a plurality of transmission time intervals (TTIs).
	Shi discloses a plurality of time intervals are actually a plurality of transmission time intervals (TTIs).(In Fig. 1 step 101 the first UE is allocated a plurality of semi-persistent resources at one or more TTIs or sub frames by the first UE and in step 102 the UE is able to identify which TTI or sub frame it needs and in Fig. 7 steps 701 and 702 it is shown TTIs being allocated to two different UEs by the eNB/Base Station).
	In view of the above, having the method of Parkvall and then given the well- established teaching of Shi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Parkvall as taught by SHI, since SHI states in paragraphs 10 and 11 that the 
	Parkvall discloses an evolved Node B (eNB) to grant for uplink (UL) resource as set forth above but fails to disclose the method, in the first User Equipment (UE), for supporting a base station to grant for uplink (UL) resource to a second UE.
	Chuck discloses the method, in the first User Equipment (UE) (i.e. Fig. 4 TS (Transmitting Station) is the first UE), for supporting a base station (i.e. Fig. 4 BS) to grant for uplink (UL) resource to a second UE (i.e. the second UE is CS (Complimentary Station) in Fig. 4)   (Chuck discloses in paragraphs 43 and 44 with respect to Fig. 4 that initially the BS pairs a TS/1st UE with a CS/2nd UE and the fact that the BS pairs the CS/2nd UE with the TS/1st UE is a conditional grant for the CS when it determines the TS has unused resources previously allocated for uplink transmission. and sends SBV to the BS to indicate such is the case.  When the CS/2nd UE detects that the TS/1st UE sends a release resource message (RM) and the RM enables the conditional grant to be activated and for the CS/2nd UE to use the unused resources of the TS/1st UE)
	In view of the above, having the method of Parkvall and then given the well- established teaching of Chuck, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Parkvall as taught by Chuck, since Chuck states in paragraphs 2,7 and  8 that the modification results in an improved overall system throughput as by using unused bandwidth and efficiently recycling bandwidth in the system.

	Regarding claim 63, Parkvall discloses a User Equipment (UE) (See Fig. 3 wireless device 30 ) adapted for supporting an evolved Node B (eNB) to grant for uplink (UL) resource ((Radio Network Node 32 in Fig. 3 - see page Lines 12-15), the, the UE comprising: processing circuitry (Fig. 8 Processing Unit 86);
memory (every UE has to have a memory coupled to a processor to function as a UE) containing instructions executable by the processing circuitry whereby the UE is operative to:
	receive an allocation of an uplink resource over one or a plurality of time intervals; (See Fig. 3 step 34 - the wireless device 30/UE receiving uplink grant indicating first resources for plurality of time intervals/sub-frames in step 34 - see page 5, lines 27-35. In addition see page 8 lines 5-10 , page 1 lines 25-30)
	detect that the uplink resource with respect to a certain time interval is or will not be used for uplink transmission by the fUE;(i.e. Fig. 3 step 36 - Wireless Device 30/UE determines which of the time intervals/sub frames it is able to use and identifies the unused one - See page 5 lines 29- 31)  and 
	send, to the eNB and in response to the detection, information indicative that the uplink resource of the certain time interval is not used.(See Fig. 3 step 38 where the Wireless Device 30/UE sends to the eNB/Radio Network 32 the unused time intervals/sub-frames)
	Parkvall fails to disclose a plurality of time intervals are actually a plurality of transmission time intervals (TTIs).
(In Fig. 1 step 101 the first UE is allocated a plurality of semi-persistent resources at one or more TTIs or sub frames by the first UE and in step 102 the UE is able to identify which TTI or sub frame it needs and in Fig. 7 steps 701 and 702 it is shown TTIs being allocated to two different UEs by the eNB/Base Station).
	In view of the above, having the user equipment of Parkvall and then given the well- established teaching of Shi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the user equipment of Parkvall as taught by SHI, since SHI states in paragraphs 10 and 11 that the modification results in an improved utilization off radio resources by which latency of uplink data is outstandingly shortened and system performance is improved without wasting semi-persistent resources as much as possible.
	Parkvall discloses an evolved Node B (eNB) to grant for uplink (UL) resource as set forth above but fails to disclose, the User Equipment (UE) supporting a base station to grant for uplink (UL) resource to a further UE.
	Chuck discloses the User Equipment (UE) (i.e. Fig. 4 TS (Transmitting Station) is the first UE) supporting a base station (i.e. Fig. 4 BS) to grant for uplink (UL) resource to a further UE (i.e. the second UE is CS (Complimentary Station) in Fig. 4)   (Chuck discloses in paragraphs 43 and 44 with respect to Fig. 4 that initially the BS pairs a TS/ UE with a CS/further UE and the fact that the BS pairs the CS/further UE with the TS/UE is a conditional grant for the CS when it determines the TS has unused resources previously allocated for uplink transmission. and sends SBV to the BS to indicate such is the case.  When the CS/further UE detects that the TS/ UE sends a release resource message (RM) and the RM enables the conditional grant to be activated and for the CS/ further UE to use the unused resources of the TS/UE)
	In view of the above, having the user equipment of Parkvall and then given the well- established teaching of Chuck, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the user equipment of Parkvall as taught by Chuck, since Chuck states in paragraphs 2,7 and  8 that the modification results in an improved overall system throughput as by using unused bandwidth and efficiently recycling bandwidth in the system.

Allowable Subject Matter
Claims 42-59, 61, 62 and 64 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 42-50 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In claim 42, “…granting an uplink transmission resource of a fraction of a certain TTI to a second UE, in response to a detection indicating that the uplink resource is not used for uplink transmission in the certain TTI by the first UE.” in combination with other limitations recited as specified in claim 42.
Claims 51-62 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In claim 51, “…grant an uplink transmission resource of a fraction of a certain TTI to a second UE, in response to a detection indicating that the uplink resource is not used for uplink transmission in the certain TTI by the first UE.” in combination with other limitations recited as specified in claim 51.
Claims 61-62 and 64 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In claim 61, “…receiving, from an evolved Node B (eNB), a conditional grant for an uplink resource of one or a plurality of short transmission time intervals (TTIs) of a certain TTI;…and using the conditional grant for an uplink transmission only if the detection reveals that the first UE is not using the UL resource with respect to the certain TTI.” in combination with other limitations recited as specified in claim 61.

In claim 64, “…receive, from an evolved Node B (eNB), a conditional grant for an uplink resource of one or a plurality of short transmission time intervals (TTIs) of a certain TTI;…and use he conditional grant for an uplink transmission only if the detection reveals that the first UE is not using the UL resource with respect to the certain TTI.” in combination with other limitations recited as specified in claim 64.

Parkvall (WO 2015/099585) discloses in Fig. 3 where a base station/eNB allocates uplink resources in a grant to a first UE and the UE identifies or determines a portion of the unused uplink resources and further informs the eNB by identifying the unused allocated uplink resources.  Each of the allowed independent claims are allowable over Parkvall because Parkvall does not teach or suggest individually or in combination with other prior art  the italicized limitations in each of the independent claims. 
Shi et al (US 20180234992A1) merely teaches in Figs. 1 and 7 that TTIs are allocated to UEs as uplink resources.  Each of the allowed independent claims are allowable over Shi because Shi does not teach or suggest individually or in combination with other prior art  the italicized limitations in each of the independent claims. 
Chuck et al (US 20110255490 A1) discloses bandwidth recycling I a wireless system between a pair of transmitting and complimentary stations as shown in Figs. 2 and 4 and paragraphs 43-44. .  Each of the allowed independent claims are allowable over Chuck because Chuck does not teach or suggest individually or in combination with other prior art  the italicized limitations in each of the independent claims. 
Dudda et al (US 20160205703 A1) discloses conditional uplink radio resource utilization based on the UE being in different modes like active, inactive, connected, etc…. as detailed in paragraphs 128, 133, 139 and 172.  Each of the allowed independent claims are allowable over Dudda because Dudda does not teach or suggest individually or in combination with other prior art  the italicized limitations in each of the independent claims. 
Ji et al (US 2015/0334685 A1) discloses using Long TTIs and Short TTIs and assigning these TTIs for uplink resources in Figs. 9-11.  .  Each of the allowed independent claims are allowable over Ji because Ji does not teach or suggest individually or in combination with other prior art the italicized limitations in each of the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474